--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDMENT NO. 1 TO NON-QUALIFIED STOCK OPTION AGREEMENT




THIS AMENDMENT AGREEMENT is made between CELL MEDX CORP., a Nevada corporation
(hereinafter referred to as the “Company”), and Bradley Steven Hargreaves
(hereinafter referred to as the “Optionee”) effective as of the 30 day of
November, 2014.


WHEREAS:


A. The Company and the Optionee entered into a Non-Qualified Stock Option
Agreement  (the “Option Agreement”) dated effective as of the 25th day of
November, 2014 (the “Grant Date”) for the grant to the Optionee of options to
purchase up to an aggregate of 10,000,000 shares of the Company’s common stock
at an exercise price of $0.05 per share and subject to certain vesting
provisions, as set forth in the Option Agreement; and


B. The Company and the Optionee wish to amend the terms of the Option Agreement
as set forth herein,


NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:


1. Unless otherwise defined in this Agreement, capitalized terms used herein and
in the recitals hereto shall have the meanings set forth in the Option
Agreement.
 
2. The parties agree that the Option Agreement shall be, and hereby is, amended
by deleting the definitions of the “First Clinical Trial”, the “Second Clinical
Trial” and the “Third Clinical Trial” appearing in Section 2(b) of the Option
Agreement in their entirety and replacing those definitions with the following:


The “First Clinical Trial” means a pilot clinical trial conducted on human
subjects designed to test the safety and efficacy of the e-balance Technology as
an adjunctive treatment for diabetes mellitus. Objectives for this trial will
include the identification of markers of improved diabetic control, insight into
optimal treatment parameters, magnitude and timing of clinical effects, and
measurement of overall efficacy while monitoring for any potential adverse
effects.


The “Second Clinical Trial” means a controlled clinical trial conducted on human
subjects to evaluate the safety and efficacy of the e-balance Technology in a
more formal multicenter format.  Specific objectives and study endpoints will be
informed by the results of the First Clinical Trial.  The magnitude of the
e-balance Technology’s bioelectric impacts on diabetes management and outcomes
will be investigated over a longer time frame, while seeking to establish
optimal prescriptions of current dosing, frequencies, timing, waveform, pulsing,
and patterning.  The Second Clinical Trial will also include a series of
investigations in vitro and in diabetic model animals to further elucidate
mechanisms of action, limits of dosing safety, and to explore for occult adverse
effects of bioelectrical therapies.
 
The “Third Clinical Trial” means a formal, controlled & blinded clinical trial
conducted on human subjects designed to demonstrate efficacy and safety of the
e-balance device, adhering to the rigorous standards of an FDA approved and
monitored Investigational New Device, and producing data adequate to support the
Pre-Marketing Approval (PMA) application as well as subsequent filings with
regulatory agencies in non-U.S. jurisdictions. The claims for the device will be
driven by the discoveries of the First Clinical Trial and the Second Clinical
Trial as well as animal safety data. The study design will examine the efficacy
of the e-balance Technology in ameliorating the signs and symptoms of diabetes
mellitus, reducing the incidence and/or impact of common complications of
diabetes, and improving overall diabetes control. The cost implications of such
benefits will also be examined.


 
Page 1 of 2

--------------------------------------------------------------------------------

 






3. Except as modified by this Agreement, the Option Agreement, including the
remainder of those provisions of Section 2(b) of the Option Agreement other than
the definitions set forth in Section 2 of this Amendment Agreement, remains in
full force and effect in accordance with its terms, and are hereby ratified and
confirmed in all respect by the Company and the Optionee.


4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterpart have been signed by each party hereto and delivered to the other
parties.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.


CELL MEDX CORP.
   
a Nevada corporation by its authorized signatory:
 
/s/ Bradley Steven Hargreaves
   
BRADLEY STEVEN HARGREAVES
     
/s/ Frank E. McEnulty
   
Name: Frank E. McEnulty
   
Title: Chief Executive Officer and Director
         



 





 
Page 2 of 2

--------------------------------------------------------------------------------

 
